Case: 20-10307     Document: 00516448501        Page: 1   Date Filed: 08/26/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 26, 2022

                                 No. 20-10307                          Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Alexander Martinez,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-297-1


   Before Richman, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Priscilla Richman, Chief Judge:
         Alexander Martinez appeals the district court’s imposition of fifteen
   conditions of supervised release in the written judgment, arguing the
   conditions are discretionary and conflict with those orally pronounced at
   sentencing. We vacate the judgment of the district court and remand so that
   the district court may conform the written judgment to the oral
   pronouncements.
Case: 20-10307      Document: 00516448501           Page: 2     Date Filed: 08/26/2022




                                     No. 20-10307


                                           I
          Alexander Martinez pleaded guilty to conspiracy to possess with
   intent to distribute a controlled substance. The district court sentenced him
   within the advisory guidelines range to 188 months of imprisonment and
   three years of supervised release.
          At the sentencing hearing, the court announced that while on
   supervised release, Martinez would be required to “comply with the
   standard conditions that will be set forth in the judgment of conviction and
   sentence,” as well as several “additional conditions” the court orally listed
   during the sentencing hearing. After the court imposed the sentence,
   Martinez objected to “the reasonableness of the sentence.” He did not
   object to the imposition of the “standard conditions” of supervised release
   “set forth in the judgment of conviction and sentence,” nor did he seek
   clarification or recitation of the specifics of those conditions.
          The district court signed Martinez’s written judgment the day of his
   sentencing hearing, and the judgment was entered into the record three days
   later. The written judgment listed the five orally pronounced “additional
   conditions,” as well as sixteen “standard conditions” that were not
   specifically orally announced at sentencing. Martinez timely appealed,
   arguing that fifteen of the sixteen “standard conditions” were discretionary
   and should have been orally pronounced.
                                          II
          As an initial matter, we must determine the appropriate standard of
   review. “When a defendant objects to a condition of supervised release for
   the first time on appeal, the standard of review depends on whether he had




                                           2
Case: 20-10307               Document: 00516448501          Page: 3       Date Filed: 08/26/2022




                                            No. 20-10307


   an opportunity to object before the district court.” 1                      If he had the
   opportunity, we review for plain error; if he did not, we review for abuse of
   discretion. 2       Martinez contends that because the court did not orally
   pronounce the supervision conditions that were not mandatory, we review
   for abuse of discretion. The Government responds that because Martinez
   had notice of—and thus an opportunity to object to—the imposition of the
   conditions, we review for plain error.
           This court’s en banc decision in United States v. Diggles 3—decided
   after Martinez was sentenced but while his case was still pending on direct
   appeal—altered the framework for determining whether the defendant had
   an opportunity to object. 4 District courts are now required to pronounce
   orally any condition of supervised release that is not required to be imposed
   under 18 U.S.C. § 3583(d). 5 In Martinez’s case, the fifteen challenged
   conditions in the written judgment are not mandatory under § 3583(d).
   Therefore, the district court was required to pronounce those fifteen
   conditions at Martinez’s sentencing hearing. 6
           The opportunity to object exists—and thus a district court satisfies
   the pronouncement requirement—“when the court notifies the defendant at




           1
             United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020) (citing United States v.
   Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc)).
           2
             Id. (first citing Diggles, 957 F.3d at 559; and then citing United States v. Rivas-
   Estrada, 906 F.3d 346, 348 (5th Cir. 2018)).
           3
               957 F.3d 551 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020) (mem.).
           4
             See Grogan, 977 F.3d at 350 (applying United States v. Diggles retroactively to a
   case placed in abeyance on direct appeal pending en banc consideration of Diggles).
           5
               Id. at 559.
           6
               Id.




                                                   3
Case: 20-10307            Document: 00516448501              Page: 4       Date Filed: 08/26/2022




                                            No. 20-10307


   sentencing that conditions are being imposed.” 7 A court may do so by orally
   stating the condition or by reference to a list of recommended supervised
   release conditions from a court-wide or judge-specific standing order, or
   some other document. 8 However, “the mere existence of such a document
   is not enough for pronouncement.” 9 In Diggles, we expressly disapproved of
   a procedure “in which the court admitted a list of proposed conditions but
   never said that it was adopting those recommendations.” 10 The district court
   must orally adopt that list of conditions within the document when the
   defendant is in court and can object. 11 Then, the defendant can “alert[] the
   district court of a possible need to make a more detailed recitation of the
   discretionary conditions and justify them.” 12
          At the sentencing hearing, the district court affirmatively stated that
   it was requiring Martinez to “comply with the standard conditions that will
   be set forth in the judgment of conviction and sentence.” It is unclear,
   however, what the district court meant by “the standard conditions.” We
   note that at the time that Martinez was sentenced in the Northern District of
   Texas, that court’s website included a page titled “Standard Conditions of
   Probation or Supervised Release (AO 245B (9/19)).” That webpage said
   “[a]s part of your probation or supervised release, you must comply with the
   following standard conditions of supervision.” The webpage explained that
   “[t]hese conditions are imposed because they establish the basic



          7
              Id. at 560 (citing United States v. Rouland, 726 F.3d 728, 733-34 (5th Cir. 2013)).
          8
               Id. at 560-62.
          9
               Id. at 561 n.5.
          10
               Id. (citing United States v. Rouland, 726 F.3d 278, 730 (5th Cir. 2013)).
          11
               Id. at 561 & n.5.
          12
               Id. at 560 (citing Puckett v. United States, 556 U.S. 129, 134 (2009)).




                                                   4
Case: 20-10307          Document: 00516448501                Page: 5      Date Filed: 08/26/2022




                                              No. 20-10307


   expectations for your behavior while on supervision and identify the
   minimum tools needed by your probation officers to keep informed, report to
   the court about, and bring about improvements in your conduct and
   condition.” Nine conditions of supervised release are then listed. The
   conditions at issue in this appeal do not track these conditions verbatim,
   although there is substantial overlap between what the nine conditions on the
   website require and what the fifteen challenged conditions set forth in
   Martinez’s written judgment require.
          Nevertheless, the district court erred in failing to clarify “the standard
   conditions” to which it referred at the sentencing hearing or to expressly
   locate, identify, and adopt by reference a specific written list of conditions.
   The “standard conditions” listed in the judgment are not mandatory under
   § 3583(d) and were “not included in the oral pronouncement . . . . It
   necessarily follows that [the standard conditions] must be stricken.” 13
                                          *        *         *
          For the foregoing reasons, the judgment of the district court is
   VACATED and this case is REMANDED for amendment of the written
   judgment by removing the unpronounced “standard conditions.”




          13
               United States v. Fields, 977 F.3d 358, 366-67 (5th Cir. 2020).




                                                   5